DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 12/29/2021.
Claim 1, 2, 4, 9, 11 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 6, 11 and 16 of copending Application No. 16703933 (reference application). 
Claim 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL “Conformance checking of PMI representation in CAD model STEP data exchange files” by Robert Lipman et al, in view of US PGPUB No. 20080269942 by David Michael Free.
Claim 6 & 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lipman et al, in view of Free, further in view of US PGPUB No. 20040249809 by Karthik Ramani et al.
This action is made Final.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in instant application.

Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.9:
More specifically, Lipman and Free fail to teach applying one or more attributes identified from a reference CAD model to a deficient CAD model, as generally recited by independent claims 1, 11, and 16. In contrast, Lipman merely describes that validation properties of an imported part geometry can be compared to values in a STEP file “to verify the exchange of certain information in a STEP file.” Lipman, p. 21, right column, lines 5-23. Indeed, to the extent Lipman appears to discuss checking information for a CAD model (e.g., product manufacturing information (PMD), Lipman discusses that missing or incorrect PMI can be identified and that “[b]ased on the[] results, the software developer can address the problems related to the export of PMI representation in the STEP files.” /d., p. 20, right column, lines 8-27; see also id., FIG. 12. Accordingly, while Lipman appears to indicate missing PMI may be identified, Lipman is silent as to PMI identified in one CAD model being applied to another CAD model. See id. Thus, Lipman fails to teach the recitations of independent claim 1, 11, and 16. The Applicant further submits that Free fails to cure the deficiencies of Lipman with respect to the recitations of independent claims 1, 11, and 16. As such, Lipman and Free fail to teach applying one or more attributes identified from a reference CAD model to a deficient CAD model, as generally recited by independent claims 1, 11, and 16. For at least these reasons, the Applicant respectfully submits that independent claims 1, 11, and 16 are patentable over Lipman and Free. …

(Response 1) PMI representation in Lipman is the export format of the CAD model. It is validated against the CAD model and deficiencies in the PMI representation are identified against the CAD model (which does not have these deficiencies). Once these deficiencies are identified they are rectified by the CAD user/software developer as indicated in Lipman. 

    PNG
    media_image1.png
    398
    483
    media_image1.png
    Greyscale

Specification [0074] & [0076] provides support for the argued limitation as:

    PNG
    media_image2.png
    256
    620
    media_image2.png
    Greyscale

The deficient model 71 is the PMI representation in the Lipman. The specification notes a specific automated way to correct one type of deficiency (scale factor), but does not disclose how other types of deficiencies can be corrected. Therefore, even if specification is imported into claims or claims amended to accommodate this “…automatically correct threshold…” feature, the claims would be broader in scope, 
----- This page is left blank after this line -----
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claim 1, 2, 4, 9, 11 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 6, 11 and 16 of copending Application No. 16703933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are broader version of the co-pending application where the missing “attributes” are specifically claimed as missing “PMI objects”. The claims are worded differently to account for this and other than obvious distinction, the database is searched based on what is known “attributes” or “existing PMI object” to find the missing attributes/PMI object data.
Instant Application
16701548
Co-Pending Application
16703933
Explanation of mapping
1. A system comprising: 

a processor for implementing a computer-aided technology (CAx) system, wherein the CAx system comprises a graphical-user-interface (GUI) configured to present a computer-aided design (CAD) model indicative of a part, an assembly, or both; and 

memory storing instructions configured to cause the processor to: 


analyze the deficient CAD model to determine one or more geometric characteristics of the deficient CAD model useful to identify a reference CAD model to use to determine proposed attributes to apply for the missing one or more expected attributes of the deficient CAD model; 


select, from one or more existing CAD models, the reference CAD model, based upon geometric characteristics of the reference CAD model [A] exceeding a threshold level of similarity to the one or more geometric characteristics of the deficient CAD model [B], wherein the reference CAD model comprises one or more corresponding attributes to be used as proposed attributes to apply for the missing one or more expected attributes of the deficient CAD model; [C]



















and apply, to the deficient CAD model, the proposed attributes as the missing one or more expected attributes of the deficient CAD model.


a processor for implementing a computer-aided technology (CAx) system, the CAx system comprising a graphical-user-interface (GUI) configured to render computer-aided design (CAD) models comprising a part, an assembly, or both; and 

memory storing instructions configured to cause the processor to: 

Product and Manufacturing Information (PMI) objects, based upon one or more features not being associated with the missing one or more expected PMI objects; 




query a database of one or more existing CAD models to identify one or more existing PMI objects of a reference CAD model of the one or more existing CAD models [1] , the one or more existing PMI objects comprising: a PMI reference indicating a particular type of PMI data to use for the missing one or more expected PMI objects [2] ; and a PMI annotation associating the particular type of PMI data to a particular feature of the one or more features not being associated with the missing one or more expected PMI objects of the deficient CAD model; attribute a subset of the one or more existing PMI objects to one or more features of the deficient CAD model, by identifying features that the subset of the one or more existing PMI objects are associated to and identifying corresponding features in the one or more features of the deficient CAD model; 









and assign the subset of the one or more existing PMI objects to the corresponding features in the one or more features of the deficient CAD model.















The feature [A] is that query/searching is done based on geometric characteristics is implicit on searching being done on existing PMI objects. The PMI objects each comprise one or more visual representations of respective geometric, dimensioning, and tolerancing (GD&T) information of the reference CAD model (see Co-pending claim 9).

The feature [B], is also implicit in query results have to some threshold to return results. Generally this is done with some kind of searchable index being formed for the searched feature/attribute/object so it can be quantitatively measured against the values in database. 

The feature [C], is simply the less verbose version of the [2in copending that attribute is reference PMI.


The new limitation assigns or corrects the deficiencies in the PMI model. The limitation are worded differently but perform the function of correcting the model.

Claim 11 (Method)
Mapped similarly (mutatis mundas) as claim 1.
Claim 16 (non-transitory, and computer-readable medium)
Claim 16 (non-transitory, and computer-readable medium)
Mapped similarly (mutatis mundas) as claim 1.
Claim 2. The system of claim 1, wherein the deficient CAD model includes one or more inaccurate attributes.
2. The system of claim 1, wherein the deficient CAD model includes one or more inaccurate PMI objects that are 

Claim 4. The system of claim 1, wherein the reference CAD model is selected in response to a threshold percentage of a number of geometric characteristics of a candidate reference CAD model being within a threshold percent error of the one or more geometric characteristics of the deficient CAD model.
3. The system of claim 1, wherein the reference CAD model of the one or more existing CAD models is selected as the reference CAD model based on a determination that the reference CAD model is substantially similar to the deficient CAD model in response to a threshold percentage of a number of the corresponding geometric characteristics of the reference CAD model being within a threshold percent error of geometric characteristics corresponding to the one or more features of the deficient CAD model.
The limitation discloses similar scope, repeating/omitting what is already disclosed in parent claim 1 (e.g. reference model is one from database). 
9. The system of claim 1, wherein the instructions configured to cause the processor to determine that the reference CAD model exceeds the threshold level of similarity to the one or more geometric characteristics of the deficient CAD model are based upon a global feature-based comparison, a manufacturing-based comparison, a graph-based comparison, a histogram-based comparison, a product information-based comparisons, or any combination thereof.
5. The system of claim 1, wherein the instructions configured to cause the processor to query the database of the one or more existing CAD models to identify the one or more existing PMI objects are based on a one or more rules.

6. The system of claim 5, wherein the one or more rules comprise employing a global feature-based approach, a manufacturing-based approach, a graph-based approach, a histogram-based approach, a product information-based approach, or any combination thereof.
Co-pending claim 6 (inheriting from claim 5 & 1) is mapped to claim 9 where different matching rules/similarity determination criteria are cited.











This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The mapping above is presented to show how the claims are not identical but are very similar in scope. 
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL “Conformance checking of PMI representation in CAD model STEP data exchange files” by Robert Lipman et al, in view of US PGPUB No. 20080269942 by David Michael Free.
Regarding Claim 1
Lipman teaches system comprising: a processor for implementing a computer-aided technology (CAx) system (Lipman: Pg.21 Section 4.5 showing a CAD model in CAx-IF validation where such software are usually implemented on a processor) , wherein the CAx system comprises a graphical-user-interface (GUI) configured to present a computer-aided design (CAD) model indicative of a part, an assembly, or both (Lipman: Fig.2 showing CAD model of a part in the GUI Pg.16 Section 2.2 PMI can be indicative of a CAD model of a part) ; and memory storing instructions configured to cause the processor  (Lipman : Pg.21 Section 4.5 discloses a CAD system which usually have processor and memory) to: identify a deficient CAD model that is missing one or more expected attributes (Lipman: Pg. 20 Col.2 lines 8-24 disclose missing or wrong CAD information; Also see validation in Pg.21 Col.2); analyze the deficient CAD model to determine one or more geometric characteristics of the deficient CAD model (Lipman: Section 2.2 shows the identification of characteristics in the CAD model representation (PMI representation) in reference to Fig.2) useful to identify a reference CAD model to use to determine proposed attributes to apply for the missing one or more expected attributes of the deficient CAD model (Lipman: Pg.21 Col.2 “Based on these results, the software developer can ;… and apply, to the deficient CAD model,  the proposed attributes as the missing one or more expected attributes of the deficient CAD model (Lipman: Pg.21 Section 4.5 teaches “exchange of certain information” based on validation and Pg.20 Col.2 last few lines teaches address[ing] the problems related to the export of PMI representation – like missing data identified during validation; Pg. 20: 

    PNG
    media_image1.png
    398
    483
    media_image1.png
    Greyscale
) .
Lipman does not explicitly teach select, from one or more existing CAD models, the reference CAD model, based upon geometric characteristics of the reference CAD model exceeding a threshold level of similarity to the one or more geometric characteristics of the deficient CAD model, wherein the reference CAD model 
Free teaches select, from one or more existing CAD models (Free: [0046] search performed against previously stored CAD models) , the reference CAD model (Free: [0046] CAD model provided as basis for search) , based upon geometric characteristics of the reference CAD model exceeding a threshold level of similarity to the one or more geometric characteristics of the deficient CAD model (Free: [0082] “…In one exemplary embodiment of the invention, the geometry based search engine 135 indexes the CAD file 152 submitted by the user, and compares this index data to existing indexing data stored in the indexed CAD assets database 150 to determine matches or similarities according to a search tolerance requested by the user, and returns these matching or similar indices to the Search Manager 125….” Where the index is computed for the reference/CAD model used as basis of search and models in the database [0021][0024]; Fig.4 [0119]-[0122]) , wherein the reference CAD model comprises one or more corresponding attributes to be used as proposed attributes to apply for the missing one or more expected attributes of the deficient CAD model (Free: [0019] additional data, transactional data, process data; Also see [0029]-[0031] other data).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Free to Lipman to include tolerance information in PMI representation validation of CAD model against existing or previous CAD model. The motivation to combine would 
Regarding Claim 2
Lipman teaches wherein the deficient CAD model includes one or more inaccurate attributes (Lipman: Pg.21 Col.2 Lines 8-24).
Regarding Claim 3
Lipman teaches wherein the instructions configured to cause the processor to apply the proposed attributes comprise replacing the one or more inaccurate attributes (Lipman: Pg. 20 Col.2 “…Based on these results, the software developer can address the problems related to the export of PMI representation in the STEP
files…” and further perform data exchange as in Pg.21 Col.2 Lines 8-24).
Regarding Claims 4, 12 & 17
Free teaches wherein the reference CAD model is selected in response to a threshold percentage of a number of geometric characteristics of a candidate reference CAD model being within a threshold percent error of the one or more geometric characteristics of the deficient CAD model  (Free: [0057]-[0061] [0081] showing geometrical characteristics and other characteristics to index the data where the index is used for the search against the various indexed CAD model [0062]-[0073], where the threshold is taught as matches/similarities determined based on tolerance requested by user [0082][0070]; Fig.4 [0119]-[0122]) .
Regarding Claim 5
Free teaches wherein the threshold percentage comprises a threshold percentage value greater than 75, and wherein the threshold percent error comprises a percentage error value less than 10 as a selectable scale for threshold (tolerance) /accuracy (error) for user selectable features (exemplary here was bounding box dimensions, but other feature may be selected for match determination) (Free: Fig.4 [0119]-[0122], tolerance [0082][0070]) .
Regarding Claims 7, 15 & 18
Free teaches wherein the instructions are configured to cause the processor to determine whether the deficient CAD model comprises a part or an assembly (Free: [0079] identifies parts and assembly of the parts as cube and cylinder connected, which is indexed for searching [0081]) , and wherein the instructions configured to cause the processor to select the reference CAD model is based on whether the reference CAD model comprises the part, the assembly, or both (Free: [0082]-[0084]) .
Regarding Claims 8, 14 & 19
Free teaches wherein the instructions configured to cause the processor to select the reference CAD model is based upon a comparison of a number of similar parts between the deficient CAD model to the reference CAD model, when the deficient CAD model comprises the assembly (Free: [0079]-[0084] assembly as cube connected to cylinder indexed and searched to determine similar parts; similarity based on parts in the assembly is also determined for searching [0085]) .
Regarding Claims 9 & 20
Free teaches wherein the instructions configured to cause the processor to determine that the reference CAD model exceeds the threshold level of similarity to the one or more geometric characteristics of the deficient CAD model are based upon a global feature-based comparison, a manufacturing-based comparison, a graph-based comparison, a histogram-based comparison, a product information-based comparisons, or any combination thereof (Free: [0045]-[0046] shows at least manufacturing process information used for searching; [0084]-[0085] shows hierarchy (graph-based) approach as well).
Regarding Claim 10
Free teaches wherein the instructions configured to cause the processor to present the proposed attributes on the deficient CAD model as a table after applying the proposed attributes as the missing one or more expected attributes of the deficient CAD model (Free: [0143]-[0151] tables showing missing data not in the CAD model 200 (element 800), but present in results e.g. element 823).
Regarding Claim 11
Lipman teaches a computer-implemented method for a CAx system (Lipman: Pg.21 Section 4.5 showing a CAD model in CAx-IF validation where such software are usually implemented on a processor), wherein the computer-implemented method comprises: identifying, via a processor-based device of a CAD system, a deficient CAD model that is missing one or more expected attributes (Lipman: Pg. 20 Col.2 lines 8-24 disclose missing or wrong CAD information; Also see validation in Pg.21 Col.2); analyzing, via the processor-based device, the deficient CAD model to determine one or more geometric characteristics of the deficient CAD model Lipman: Section 2.2 shows the identification of characteristics in the CAD model representation (PMI representation) in reference to Fig.2) useful to identify a reference CAD model to use to determine proposed attributes to apply for the missing one or more expected attributes of the deficient CAD model (Lipman: Pg.21 Col.2 “Based on these results, the software developer can address the problems related to the export of PMI representation in the STEP” --- Lipman suggests acting on missing information); … and applying via the processor-based device, the proposed attributes as the missing one or more expected attributes of the deficient CAD model (Lipman: Pg.21 Section 4.5 teaches “exchange of certain information” based on validation and Pg.20 Col.2 last few lines teaches address[ing] the problems related to the export of PMI representation – like missing data identified during validation).
Lipman does not specifically teach selecting, via the processor-based device, from one or more existing CAD models, the reference CAD model, based upon geometric characteristics of the reference CAD model exceeding a threshold level of similarity to the one or more geometric characteristics of the deficient CAD model, wherein the reference CAD model comprises one or more corresponding attributes to be used as proposed attributes to apply for the missing one or more expected attributes of the deficient CAD model; and applying.
Free teaches generally the computer implemented method (Free: [0152]; Fig.9-10) for identifying the CAD model (Free: Fig.10 flow and associated disclosure) but specifically also teaches the limitations of  selecting, via the processor-based device, from one or more existing CAD models (Free: [0046] search performed against previously stored CAD models), the reference CAD model, based upon geometric characteristics of the reference CAD model exceeding a threshold level of similarity to the one or more geometric characteristics of the deficient CAD model (Free: [0082] “…In one exemplary embodiment of the invention, the geometry based search engine 135 indexes the CAD file 152 submitted by the user, and compares this index data to existing indexing data stored in the indexed CAD assets database 150 to determine matches or similarities according to a search tolerance requested by the user, and returns these matching or similar indices to the Search Manager 125….” Where the index is computed for the reference/CAD model used as basis of search and models in the database [0021][0024]; Also see Fig.4 [0119]-[0122]), wherein the reference CAD model comprises one or more corresponding attributes to be used as proposed attributes to apply for the missing one or more expected attributes of the deficient CAD model (Free: [0019] additional data, transactional data, process data; Also see [0029]-[0031] other data); and applying via the processor-based device, the proposed attributes as the missing one or more expected attributes of the deficient CAD model  (Free: Fig.8 See lookup of the part details not present (e.g. element 813 and 805) in the original search parameters).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Free to Lipman to include tolerance information in PMI representation validation of CAD model against existing or previous CAD model. The motivation to combine would 
Regarding Claim 16
Teaching of Lipman in view of Free are shown in claim 11 which discloses a computer implemented method with limitation similar to this claim and rejected likewise. Free also teaches a tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer of a CAx system (Free: [0056] element 160, [0060]), are configured to cause the one or more processors to perform limitations presented and rejected similar to claim 11. 
Claim 6 & 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lipman et al, in view of Free, further in view of US PGPUB No. 20040249809 by Karthik Ramani et al.
Regarding Claims 6 & 13
Teachings of Lipman and Free are shown in the parent claim 1. 
Free states that any type of Search Engine can be used to find the reference CAD model (Free: [0074][0076]). Lipman and Free do not explicitly teach limitations of this claim.
Ramani teaches wherein the instructions configured to cause the processor analyze the deficient CAD model to determine the one or more geometric characteristics of the deficient CAD model useful to identify the reference CAD model to use to determine the proposed attributes to apply are based on machine learning techniques as searching the database using neural networks (as machine learning technique (Ramani: [0164][0216][0507][0513][0521]).
Motivation to combine Lipman to Free is similar to one disclosed in claim 1. 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ramani to Free & Lipman to advantageously use machine learning/neural network to get unbiased search results (Ramani: [509]) and ability to reuse the existing knowledge (Ramani: [0005]). Further motivation to combine would have been that Ramani and Free are analogous art (to the current invention) in the field of (3D) CAD model lookup based on specified properties of reference (3D) CAD Model (Ramani: Abstract; Free: Abstract).
Relevant Prior Art of Record
US PGPUB No. 20110098983 by Staples et al teaches Fig. 6 teaches a CAD system performing a process of searching for solid geometry with which the dimensions will be associated (step 625) by identifying features of the solid geometry that correspond to the 2D drawings and dimension information. At the "target point" for the extension line of each end of a linear dimension, or the "arrow point" for a radial or diameter dimension, the system will search for a 3D edge or vertex to associate with the dimension. If this is not found, the dimension remains detached, but the system will search when future modeling operations are performed. In this manner, the searching process can be ongoing; even if the system cannot initially find a proper geometry with which to associate the dimension, if and when a proper geometry does appear in the right place, for example by a user .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Tuesday, March 8, 2022